IN THE FIRST COURT OF APPEAL FOR THE STATE OF TEXAS
                              CASE NO. 01-15-00524-CV                 1STCOURT OFAPPEALS
                                                                        HOUSTON. TEXAS
                          TRIAL COURT CASE NO. 1061504
                                                                        JUN 17 2015
                              Benedict Emesowum, Plaintiff
                                             vs.
                                                                      christop^
                                                                     CLERK.
                                                                               Pf«
                            Anne Baronitis Et. Al., Defendant

                            Amended Affidavit of Indigence

I, Benedict Emesowum, affirm that I am unable to pay court costs of $296.00 and I
verify that the statements made in this affidavit are true and correct:

1. I have filed the case described above.


2. I am entitled to governmental income; the type of governmental entitlement income is
   Earned Income Tax Credit. I am yet to receive this governmental entitlement income.

3. The nature and amount of my current employment income is: Unemployed

4. The amount of any other current government-entitlement income is: N/A.

5.   The nature and amount of my current income, other than that described in my
answers to 3 and 4 above, are miscellaneous and amount to about $450.00

6. The income of my spouse is N/A

7. I own the following real property: N/A.

8. I own the following personal property: N/A

9. I have the following amount of cash: N/A.

10. I have the following amounts of funds on deposit: $55.00

11. I have the following assets, other than those described in my answers 3 through
     10 above: N/A.


12. I have no dependents.

13. The nature and amount of my debts are N/A.


                                                                              Page 1 of 2
14. The nature and amount of my monthly expenses are: Rent & Bills $300.00;
Groceries $100.00, and transportation $50.00, Phone $38.00.

15. An attorney is not providing free legal services to me.

17. An attorney has not agreed to pay or advance court costs.




                                                          -Affiant

                            Certificate of Oath or Affirmation


         On this date^admjriistered the-aboveoath or affirmation from the person named
above.      I am    * Jfiggjj^A* ( „ fVlMvlP                                and am authorized to
administer an oath or affirmation pursuant to Texas Government Code section 602.002,
602.003, 602.004, or 602.005. If I have a seal of office that I am required by law to affix
to documents when administering _an oath or affirmation, then I have included an
original impression of my official seal below.

                                          . ^ t W/,^
                          [Signature of person administering oath or affirmation]


                                    [Date]

[original impression of official seal, if any, of person administering oath or affirmation]



                                             l^ST         SHEENAC MOORE
                                               * '£<•% Notary Public,State ot Texas
                                                   *I My Commission Expires
                                             ^^             June 14, 2016




                                                                                      Page 2 of 2